Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 24, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  156901(44)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 156901
  v                                                                 COA: 333827
                                                                    Kent CC: 15-009717-FH
  JENNIFER MARIE HAMMERLUND,
             Defendant-Appellant.
  _____________________________________/

         On order of the Chief Justice, the second motion to extend the time for filing the
  defendant-appellant’s supplemental brief is GRANTED. The supplemental brief will be
  accepted as timely filed if submitted on or before September 5, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 24, 2018

                                                                               Clerk